 Case: 1:16-cv-08637 Document #: 4400 Filed: 03/02/21 Page 1 of 3 PageID #:293491




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                    Civil Action No. 1:16-cv-08637
 LITIGATION
                                                    Judge Thomas M. Durkin
 This Document Relates to:                          Magistrate Judge Jeffrey T. Gilbert

 Bojangles’ Restaurants, Inc. and Bojangles Jury Trial Demanded
 OPCO LLC v. Tyson Foods, Inc. et al., Case No.
 1:20-cv-07734


                                  AMENDED COMPLAINT
       1.      Plaintiffs Bojangles’ Restaurants, Inc. and Bojangles OPCO LLC (collectively,

“BRI”) hereby amends its Complaint (ECF 1) in Case No. 1:20-cv-07734, and its claims and

allegations in and the Direct Action Plaintiffs’ Amended Consolidated Complaint and Demand

for Jury Trial, filed in In re Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 4243)

(“DAP Consolidated Complaint”), to name the following Defendants: Fieldale Farms

Corporation (“Fieldale”); Utrecht-America Holdings, Inc. and its subsidiaries, Rabo AgriFinance

LLC, Rabobank USA Financial Corporation, and Utrecht-America Finance Co. (collectively

“Rabobank”); and Keystone Foods LLC and its wholly owned subsidiaries and affiliated entities

Keystone Foods Corporation, Equity Group Eufaula Division, LLC, Equity Group Kentucky

Division LLC, and Equity Group Georgia Division LLC (collectively “Keystone”).

        2.     BRI incorporates by reference the factual allegations and reservations of rights

contained in the DAP Amended Consolidated Complaint, amending its row in Section II’s Chart

of Direct-Action Plaintiff Cases as follows:




                                               1
 Case: 1:16-cv-08637 Document #: 4400 Filed: 03/02/21 Page 2 of 3 PageID #:293492




                        Operative
                       Complaint
                                            Named             Named-Co-
                        (Reference
      Plaintiff Name                    Defendants (Not       Conspirators       Causes of Action
                       is to Sealed
                                          Previously            (if any)
                        Version, if
                                          Dismissed)
                       applicable)
      BRI              TBD            Claxton; Mar-         Allen Harim;     Count I (Sherman Act
                                      Jac; George’s;        Marshall         Claim for all
                                      Agri Stats;           Durbin;          Anticompetitive Conduct);
                                      Amick; Case;          Defendant        Count XXII (Florida);
                                      Foster Farms;         Family Co-       Count XXIV (Illinois
                                      Harrison; House       Conspirators     Antitrust Act); Count
                                      of Raeford,                            XXVIII (Illinois Fraud
                                      Peco;                                  Act); Count XXXIII
                                      Koch;                                  (Alabama); Count XLII
                                      Mountaire;                             (North Carolina); Count
                                      O.K.                                   LVII (South Carolina);
                                      Foods; Perdue;                         Count LI (Tennessee);
                                      Pilgrim’s Pride,                       Count XLV (Virginia);
                                      Sanderson;                             Count XXXV (DC)
                                      Simmons;
                                      Tyson; Wayne; ;
                                      Fieldale; Rabobank;
                                      Keystone



                                          PRAYER FOR RELIEF

WHEREFORE, BRI respectfully requests that the Court:

         A.      Enter joint and several judgments against Defendants in favor of BRI;

         B.      Award BRI damages in an amount to be determined at trial to the maximum

extent allowed under federal antitrust laws, and enter a joint and several judgment in favor of

BRI against Defendants in an amount to be trebled as provided by law;

         C.      Award BRI post-judgment interest as provided by law, with such interest to be

awarded at the highest legal rate;

         D.      Award BRI’s attorneys’ fees, litigation expenses, and costs, as provided by law;

and

         E.      Grant BRI such other and further relief that the Court may deem just and proper.

                                              JURY DEMAND



                                                        2
 Case: 1:16-cv-08637 Document #: 4400 Filed: 03/02/21 Page 3 of 3 PageID #:293493




        Pursuant to Federal Rule of Civil Procedure 38(b), BRI demands a trial by jury on all

issues so triable.

Dated: March 2, 2021                                Respectfully submitted,

                                                    BOJANGLES’ RESTAURANTS, INC. AND
                                                    BOJANGLES OPCO, LLC

                                                    By: /s/    Lori P. Lustrin
                                                    Robert W. Turken (pro hac vice)
                                                    Lori P. Lustrin (pro hac vice)
                                                    Scott N. Wagner (pro hac vice)
                                                    BILZIN SUMBERG BAENA PRICE &
                                                    AXELROD LLP
                                                    1450 Brickell Ave., Suite 2300
                                                    Miami, Florida 33131-3456
                                                    Telephone: 305-374-7580
                                                    Facsimile: 305-374-7593
                                                    rturken@bilzin.com
                                                    llustrin@bilzin.com
                                                    swagner@bilzin.com

                                                    Andrew P. Bleiman
                                                    MARKS & KLEIN, LLP
                                                    1363 Shermer Road, Suite 318
                                                    Northbrook, Illinois 60062
                                                    Telephone: 312-206-5162
                                                    Facsimile: 312-420-5568
                                                    andrew@marksklein.com




                                                3
